           Case4:13-md-02420-YGR Document64 Filed03/28/13 Page1 of 3


 1   Jayne A. Goldstein
     Pomerantz Grossman
 2   Hufford Dahlstrom & Gross LLP
     1792 Bell Tower Lane
 3   Suite 203
     Weston, FL 33326
 4   Tel: 954-315-3454
     Fax: 954-315-3455
 5   Jagoldstein@pomlaw.com

 6   Attorney for Plaintiff Gerasimos Molfetas

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                             NORTHERN DISTRICT OF CALIFORNIA
10
                                         OAKLAND DIVISION
11

12
      IN RE LITHIUM ION BATTERIES                    Civil Action No. 4:13-md-02420-YGR
13    ANTITRUST LITIGATION
                                                     MDL No. 2420
14
                                                     STATEMENT IN SUPPORT OF
15                                                   APPOINTMENT OF COTCHETT,
                                                     PITRE & McCARTHY, LLP AND
16                                                   LIEFF CABRASER HEIMANN &
17                                                   BERNSTEIN AS CO-LEAD
                                                     COUNSEL FOR INDIRECT
18                                                   PURCHASERS

19                                                    Date:    April 3, 2013
      This Document Relates to:                       Time:    2:00 p.m.
20
                                                      Judge:   Hon. Yvonne Gonzalez Rogers
21                                                    Ctrm:    5, 2nd Floor
                     Indirect Purchaser Plaintiffs
22

23

24

25

26

27

28   STATEMENT IN SUPPORT OF APPOINTMENT OF COTCHETT, PITRE & McCARTHY, LLP
     AND LIEFF CABRASER HEIMANN & BERNSTEIN AS CO-LEAD COUNSEL FOR INDIRECT
     PURCHASERS, Case No. 13-md-24240-YGR
           Case4:13-md-02420-YGR Document64 Filed03/28/13 Page2 of 3


 1          Pursuant to Rule 23(g) of the Federal Rules of Civil Procedure and this Court’s order of
 2 March 4, 2013 (Dkt. No. 8), Plaintiff Gerasimos Molfetas and his counsel Pomerantz Grossman

 3 Hufford Dahlstrom & Gross LLP support the Motion for an Order Appointing Cotchett, Pitre &

 4 McCarthy, LLP (“CPM”) and Lieff Cabraser Heimann & Bernstein, LLP (“Lieff”) as co-lead and

 5 trial counsel for the putative indirect purchaser class.

 6          We believe that the leadership of CPM and Lieff would greatly benefit the class. We have
 7 previously worked with both firms, and are aware of and respect CPM and Lieff’s prior

 8 experience in this type of litigation, and believe their many years of extensive antitrust and

 9 complex litigation experience make them the most appropriate choice to serve as interim co-lead

10 counsel on behalf of the proposed class. Most important, both CPM and Lieff have a proven

11 ability to lead and try complex cases successfully.

12          The attorneys of Pomerantz Grossman Hufford Dahlstrom & Gross LLP have over a
13 hundred years of experience in complex civil litigation.         We believe that we could work
14 effectively with CPM and Lieff in this case.

15

16
     DATED: March 28, 2013                            Pomerantz Grossman
17                                                    Hufford Dahlstrom & Gross LLP
18                                                                 /s/ Jayne A. Goldstein
                                                                     Jayne A. Goldstein
19                                                    1792 Bell Tower Lane
                                                      Suite 203
20                                                    Weston, FL 33326
                                                      Tel: 954-315-3454
21                                                    Fax: 954-315-3455
                                                      Jagoldstein@pomlaw.com
22
                                                      Attorney for Plaintiff Gerasimos Molfetas
23

24

25

26

27
   ______________________________________________________________________________
28 STATEMENT IN SUPPORT OF APPOINTMENT OF COTCHETT, PITRE & McCARTHY, LLP
     AND LIEFF CABRASER HEIMANN & BERNSTEIN AS CO-LEAD COUNSEL FOR INDIRECT
     PURCHASERS, Case No. 13-md-24240-YGR                             1
           Case4:13-md-02420-YGR Document64 Filed03/28/13 Page3 of 3


 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that on March 28, 2013, I electronically filed the foregoing with the Clerk
 3
     of the Court using the CM/ECF system which will send notification of such filings to the e-mail
 4
     addresses denoted on the Electronic Mail Notice List, and I hereby certify that I have mailed the
 5
     foregoing document or paper via the United States Postal Service to the non-CM-ECF participants
 6
     indicated on the Electronic Mail Notice List.
 7
            I certify under penalty of perjury under the laws of the United States of America that the
 8
     foregoing is true and correct. Executed on March 28, 2013.
 9

10                                                       /s/ Jayne Arnold Goldstein_______
                                                                 Jayne A. Goldstein
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
   ______________________________________________________________________________
28 STATEMENT IN SUPPORT OF APPOINTMENT OF COTCHETT, PITRE & McCARTHY, LLP
     AND LIEFF CABRASER HEIMANN & BERNSTEIN AS CO-LEAD COUNSEL FOR INDIRECT
     PURCHASERS, Case No. 13-md-24240-YGR                             2
